Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
Prosecution on the merits of this application is reopened on claims 1-3, 5-6, and 8-10, considered unpatentable for the reasons indicated below: 
DE 102008047847 to Bessellmann, listed in the IDS filed by Applicant on 04/15/2021, can be applied under 35 USC 102, as set forth in the rejection below.
Applicant is advised that the Notice of Allowance mailed 03/16/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Information Disclosure Statement
The information disclosure statement filed 04/15/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In particular, the copy of item 2 listed in the Non-Patent Literature 

Claim Objections
Claim 2, line 4, is objected to because it appears that  --,--  should be inserted after “strut.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessellmann (DE 102008047847).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

at least one deformation element (4) fixed to each of a side part of the seating part (15 via fitting 14 elements, as shown in Figure 2) and a transverse strut (13 either directly or via other elements, as shown in Figure 2), the transverse strut arranged in a hinged area of a seating part of the seat (as shown in Figures 1-2), wherein the transverse strut is fixed to at least one of a seat rail or the backrest part (fixed either directly or via other elements, as shown in Figure 2), and wherein the at least one deformation element is configured such that the at least one deformation element is deformable due to a force acting on the seating part or the backrest part or the seating part and the backrest part at a predefined torque curve (as described in paragraphs 20 and 22 of the machine translation, and as apparent in the relationship of the backrest part 5 and the seating part 15, shown in Figures 1-2), wherein the at least one deformation element is configured as a double ring (as shown in Figures 3, as first and second fastening areas 6 and 7),
wherein the double ring comprises a radially internal ring (6), a radially external ring (7) and deformable webs (8), and
wherein the internal ring and the external ring are connected to each other by the deformable webs (as shown in Figure 3).

2.    (Currently Amended) The device as claimed in claim 1, wherein the seating part comprises two side parts and pivoting arms, between the pivoting arms is a transverse strut connecting the pivoting arms, at least on one side between one of the 

3.    (Currently Amended) The device as claimed in claim 1, wherein the at least one deformation element is formed from at least two parts, wherein one of the parts is harder than another one of the parts (one of the parts comprising one or both of inner and outer rings 6, 7 is harder than another of the parts comprising webs 8).

5.    (Currently Amended) The device as claimed in claim 3, wherein the one of the parts forms a base part and the other one of the parts forms a support part, and the support part is connected to the base part such that the support part is deformable or adjustable in a resilient manner relative to the base part (the one of the parts comprising at least one of elements 6 and 7 is a base part and the other of the parts comprising elements 8 is a support part that is deformable).

6.    (Previously Presented) The device as claimed in claim 3, wherein when a predetermined threshold value of the force acting on the seating part or the backrest part is exceeded, an operative connection is produced between the at least two parts (although functionally recited only, an operative connection in the form of a deformable connection is produced).



9.    (Currently Amended) The device as claimed in claim 1, wherein the at least one deformation element is formed from one part with a plurality of partial regions (webs 8 are partial regions), the partial regions have a different expansion behavior or different strengths (the partial regions 8 have different strengths relative to inner and outer rings 6 and 7).

10.    (Currently Amended) A seat in particular a vehicle seat, comprising:
a seating part (15); 
a backrest part (5); and 
a device comprising:
at least one deformation element (4) fixed to each of a side part of the seating part (15 via fitting 14 elements, as shown in Figure 2) and a transverse strut (13 either directly or via other elements, as shown in Figure 2), the transverse strut arranged in a hinged area of a seating part of the seat (as shown in Figures 1-2), wherein the transverse strut is fixed to at least one of a seat rail or the backrest part (fixed either directly or via other elements, as shown in Figure 2),
wherein the at least one deformation element is configured such that the at least one deformation element is deformable due to a force acting on the seating part or the backrest part or the seating part and the backrest part at a predefined torque curve (as 
wherein the at least one deformation element is configured as a double ring (as shown in Figures 3, as first and second fastening areas 6 and 7),
wherein the double ring comprises a radially internal ring (6), a radially external ring (7) and deformable webs in the form of radially extending spokes (8), and
wherein the internal ring and the external ring are connected to each other by the deformable webs (as shown in Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636